Exhibit 2.1 SHARE EXCHANGE AGREEMENT by and among Cinnabar Ventures Inc. and Advanced Network Solutions, Inc. and the Shareholders of Advanced Network Solutions, Inc. Dated as of March 2, 2010 1 SHARE EXCHANGE AGREEMENT This SHARE EXCHANGE AGREEMENT, dated as of the 2nd day of March, 2010 (the “Agreement”), by and among Cinnabar Ventures Inc., a Nevada corporation (the “Company”); Advanced Network Solutions, Inc., a Florida corporation (“ANS”); and the shareholders of ANS, as identified in Exhibit A to this Agreement (the “ANS Shareholders”). The Company, ANS and the ANS Shareholders are collectively referred to herein as the “Parties.” WITNESSETH: WHEREAS, Cinnabar is a publicly held corporation organized under the laws of the State of Nevada which operates with specific emphasis in the cloud-computing technology sector including, but not limited to, a fully implemented data center running a cloud operating system and user/client interface, and content distribution in the form of cloud resident videos, games, communications applications, and productivity tools over the internet. WHEREAS, ANS is a privately held corporation incorporated under the laws of the state of Florida; WHEREAS, ANS has 50,000 shares of capital stock issued and outstanding (the “ANS Shares”), one hundred percent (100%) of which are held by the ANS Shareholders. The ANS Shareholders are the record and beneficial owners of the number of ANS Shares set forth adjacent such ANS Shareholders names on Exhibit A, attached hereto. WHEREAS, the Company desires to acquire from the ANS Shareholders, and the ANS Shareholders desire to sell to the Company the ANS Shares in exchange for (i) the issuance by the Company of a total of 150,000 shares to the ANS Shareholders in the amount of 3 shares (the “Company Shares”) of the Company’s common stock (the “Common Stock”) for every one ANS Share held by the ANS Shareholders and (ii) the payment of $25,000 to the ANS shareholders, on the terms and conditions set forth herein (the “Share Exchange”). WHEREAS, after giving effect to the Share Exchange, there will be approximately 22,710,000 shares of Common Stock issued and outstanding. WHEREAS, the Parties intend, by executing this Agreement, to implement a tax-deferred exchange of property governed by Section 351 of the United States Internal Revenue Code of 1986, as amended (the “Code”). NOW, THEREFORE, in consideration, of the promises and of the mutual representations, warranties and agreements set forth herein, the parties hereto agree as follows: ARTICLE I THE SHARE EXCHANGE 2 1.1The Share Exchange.Subject to the terms and conditions of this Agreement, on the Closing Date (as defined herein): (a)the Company shall issue and deliver to the ANS Shareholders the Company Shares, which shall be duly authorized, validly issued, fully paid and nonassessable; (b)the ANS Shareholders shall transfer and deliver to the Company, the ANS shares, which shall be duly authorized, validly issued, fully paid and non-assessable. (c)The Company shall transfer $25,000 to the ANS Shareholders. 1.2Time and Place of Closing. The closing (“Closing”) of the transactions contemplated by this Agreement shall occur upon the exchange of the stock of the Company and ANS as described in Section 1.1 herein.Such Closing shall take place on March 2, 2010 (the “Closing Date”), at the corporate office of Company. 1.3Closing Events. At the Closing, the Company, ANS, and the ANS Shareholders shall execute, acknowledge, and deliver (or shall ensure to be executed, acknowledged, and delivered), any and all certificates, opinions, financial statements, schedules, agreements, resolutions, the acknowledgement set forth in Section 1.1(b) above or other instruments required by this Agreement to be so delivered at or prior to the Closing, together with such other items as may be reasonably requested by the Parties hereto and their respective legal counsel in order to effectuate or evidence the transactions contemplated hereby. 1.4Tax Consequences.It is intended by the Parties hereto that for United States income tax purposes, the contribution and transfer of the ANS Shares by the ANS Shareholders to the Company in exchange for Company Shares constitutes a tax-deferred exchange within the meaning of Section 351 of the Code. ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY The Company represents and warrants to ANS and the ANS Shareholders that as of the Closing Date: 2.1Due Organization and Qualification; Due Authorization. (a)The Company is a corporation duly incorporated, validly existing and in good standing under the laws of the state of Nevada, with full corporate power and authority to own, lease and operate its respective business and properties and to carry on its business in the places and in the manner as presently conducted or proposed to be conducted. The Company is in good standing as a foreign corporation in each jurisdiction in which the properties owned, leased or operated, or the business conducted, by it requires such qualification except for any such failure, which when taken together with all other failures, is not likely to have a material adverse effect on the business of the Company. 3 (b)The Company has all requisite corporate power and authority to execute and deliver this Agreement, and to consummate the transactions contemplated hereby and thereby.The Company has taken all corporate action necessary for the execution and delivery of this Agreement and the consummation of the transactions contemplated hereby, and this Agreement constitutes the valid and binding obligation of the Company, enforceable against the Company in accordance with its terms, except as may be affected by bankruptcy, insolvency, moratoria or other similar laws affecting the enforcement of creditors’ rights generally and subject to the qualification that the availability of equitable remedies is subject to the discretion of the court before which any proceeding therefore may be brought, equitable remedies is subject to the discretion of the court before which any proceeding therefore may be brought. 2.2No Conflicts or Defaults.The execution and delivery of this Agreement by the Company and the consummation of the transactions contemplated hereby do not and shall not (a) contravene the Certificate of Incorporation or By-Laws of the Company or (b) with or without the giving of notice or the passage of time (i) violate, conflict with, or result in a breach of, or a default or loss of rights under, any material covenant, agreement, mortgage, indenture, lease, instrument, permit or license to which the Company is a party or by which the Company is bound, or any judgment, order or decree, or any law, rule or regulation to which the Company is subject, (ii) result in the creation of, or give any party the right to create, any lien, charge, encumbrance or any other right or adverse interest (“Liens”) upon any of the assets of the Company, (iii) terminate or give any party the right to terminate, amend, abandon or refuse to perform, any material agreement, arrangement or commitment to which the Company is a party or by which the Company’s assets are bound, or (iv) accelerate or modify, or give any party the right to accelerate or modify, the time within which, or the terms under which, the Company is to perform any duties or obligations or receive any rights or benefits under any material agreement, arrangement or commitment to which it is a party. 2.3Capitalization.The authorized capital stock of the Company immediately prior to giving effect to the transactions contemplated hereby consists of 75,000,000 shares, of which there are 22,560,000 shares of Common Stock, par value $0.001, issued and outstanding as of the date hereof.All of the outstanding shares of Common Stock are, and the Company Shares when issued in accordance with the terms hereof, will be, duly authorized, validly issued, fully paid and nonassessable, and have not been or, with respect to the Company Shares will not be issued in violation of any preemptive right of stockholders. There is no outstanding voting trust agreement or other contract, agreement, arrangement, option, warrant, call, commitment or other right of any character obligating or entitling the Company to issue, sell, redeem or repurchase any of its securities, and there is no outstanding security of any kind convertible into or exchangeable for Company Common Stock. The Company has not granted registration rights to any person. 4 2.4Financial Statements. The Company has provided ANS and the ANS Shareholders copies of the (i) audited balance sheet of the Company at December 31, 2009 and 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the two fiscal years of 2009 and 2008, including the notes thereto, (the “Financial Statements”). The Financial Statements, together with the notes thereto, have been prepared in accordance with U.S. generally accepted accounting principles applied on a basis consistent throughout all periods presented. The Financial Statements present fairly the financial position of the Company as of the date and for the periods indicated. The books of account and other financial records of the Company have been maintained in accordance with good business practices. 2.5Taxes.The Company has filed all United States federal, state, county and local returns and reports which were required to be filed on or prior to the date hereof in respect of all income, withholding, franchise, payroll, excise, property, sales, use, value-added or other taxes or levies, imposts, duties, license and registration fees, charges, assessments or withholdings of any nature whatsoever (together, “Taxes”), and has paid all Taxes (and any related penalties, fines and interest) which have become due pursuant to such returns or reports or pursuant to any assessment which has become payable, or, to the extent its liability for any Taxes (and any related penalties, fines and interest) has not been fully discharged, the same have been properly reflected as a liability on the books and records of the Company and adequate reserves therefore have been established. 2.6Compliance with Law.The Company is in compliance with all applicable federal, state, local and foreign laws and regulations relating to the protection of the environment and human health. There are no claims, notices, actions, suits, hearings, investigations, inquiries or proceedings pending or, to the knowledge of the Company, threatened against the Company that are based on or related to any environmental matters or the failure to have any required environmental permits, and there are no past or present conditions that the Company has reason to believe are likely to give rise to any material liability or other obligations of the Company under any environmental laws. 2.7Permits and Licenses.The Company has all certificates of occupancy, rights, permits, certificates, licenses, franchises, approvals and other authorizations as are reasonably necessary to conduct its respective business and to own, lease, use, operate and occupy its assets, at the places and in the manner now conducted and operated, except those the absence of which would not materially adversely affect its respective business. 2.8Litigation.There is no claim, dispute, action, suit, proceeding or investigation pending or, to the knowledge of the Company, threatened, against or affecting the business of the Company, or challenging the validity or propriety of the transactions contemplated by this Agreement, at law or in equity or admiralty or before any federal, state, local, foreign or other governmental authority, board, agency, commission or instrumentality, nor to the knowledge of the Company, has any such claim, dispute, action, suit, proceeding or investigation been pending or threatened, during the twelve month period preceding the date hereof. There is no outstanding judgment, order, writ, ruling, injunction, stipulation or decree of any court, arbitrator or federal, state, local, foreign or other governmental authority, board, agency, commission or instrumentality, against or materially affecting the business of the Company. The Company has not received any written or verbal inquiry from any federal, state, local, foreign or other governmental authority, board, agency, commission or instrumentality concerning the possible violation of any law, rule or regulation or any matter disclosed in respect of its business. 5 2.9SEC Filings; Financial Statements. (a)The Company has made available to ANS a correct and complete copy, or there has been available on EDGAR, copies of each report, registration statement and definitive proxy statement filed by the Company with the Securities and Exchange Commission (the “SEC”) for the twenty four (24) months prior to the date of this Agreement (the “Company SEC Reports”), which, to the Company’s knowledge, are all the forms, reports and documents filed by the Company with the SEC for the twenty four (24) months prior to the date of this Agreement. As of their respective dates, to the Company’s knowledge, the Company SEC Reports: (i) were prepared in accordance and complied in all material respects with the requirements of the Securities Act or the Exchange Act, as the case may be, and the rules and regulations of the SEC thereunder applicable to such Company SEC Reports, and (ii) did not at the time they were filed (and if amended or superseded by a filing prior to the date of this Agreement then on the date of such filing and as so amended or superseded) contain any untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading. (b)To the Company’s knowledge, each set of financial statements (including, in each case, any related notes thereto) contained in the Company SEC Reports comply as to form in all material respects with the published rules and regulations of the SEC with respect thereto, were prepared in accordance with U.S. GAAP applied on a consistent basis throughout the periods involved (except as may be indicated in the notes thereto) and each fairly presents in all material respects the financial position of the Company at the respective dates thereof and the results of its operations and cash flows for the periods indicated, except that the unaudited interim financial statements were or are subject to normal adjustments which were not or are not expected to have a Material Adverse Effect on the Company taken as a whole. 2.10 Over-the-Counter Bulletin Board Quotation. The Company’s Common Stock is quoted on the Over-the-Counter Electronic Bulletin Board (“OTCBB”). There is no action or proceeding pending or, to the Company’s knowledge, threatened against the Company by NASDAQ or The Financial Industry Regulatory Authority (“FINRA”) with respect to any intention by such entities to prohibit or terminate the quotation of the Company’s Common Stock on the OTCBB. ARTICLE III REPRESENTATIONS AND WARRANTIES OF ANS ANS represents and warrants to the Company as of the Closing: 3.1Due Organization and Qualification; Due Authorization. 6 (a) ANS is a corporation duly incorporated, validly existing and in good standing under the laws of Florida, with full corporate power and authority to own, lease and operate its business and properties and to carry on its business in the places and in the manner as presently conducted or proposed to be conducted. ANS is in good standing as a foreign corporation in each jurisdiction in which the properties owned, leased or operated, or the business conducted, by it requires such qualification except for any such failure, which when taken together with all other failures, is not likely to have a material adverse effect on the business ofANS. (b)ANS does not own, directly or indirectly, any capital stock, equity or interest in any corporation, firm, partnership, joint venture or other entity. There is no contract, agreement, arrangement, option, warrant, call, commitment or other right of any character obligating or entitling ANS to issue, sell, redeem or repurchase any of its securities, and there is no outstanding security of any kind convertible into or exchangeable for securities of ANS. (c)ANS has all requisite power and authority to execute and deliver this Agreement, and to consummate the transactions contemplated hereby and thereby. ANS has taken all corporate action necessary for the execution and delivery of this Agreement and the consummation of the transactions contemplated hereby, and this Agreement constitutes the valid and binding obligation of ANS, enforceable against ANS in accordance with its terms, except as may be affected by bankruptcy, insolvency, moratoria or other similar laws affecting the enforcement of creditors’ rights generally and subject to the qualification that the availability of equitable remedies is subject to the discretion of the court before which any proceeding therefore may be brought. 3.2No Conflicts or Defaults.The execution and delivery of this Agreement by ANS and the consummation of the transactions contemplated hereby do not and shall not (a) contravene the governing documents ofANS, or (b) with or without the giving of notice or the passage of time, (i) violate, conflict with, or result in a breach of, or a default or loss of rights under, any material covenant, agreement, mortgage, indenture, lease, instrument, permit or license to which ANS is a party or by which or any of their respective assets are bound, or any judgment, order or decree, or any law, rule or regulation to which their assets are subject, (ii) result in the creation of, or give any party the right to create, any lien upon any of the assets of ANS (iii) terminate or give any parry the right to terminate, amend, abandon or refuse to perform any material agreement, arrangement or commitment to which ANS is a party or by which ANS or any of its assets are bound, or (iv) accelerate or modify, or give any party the right to accelerate or modify, the time within which, or the terms under which ANS is to perform any duties or obligations or receive any rights or benefits under any material agreement, arrangement or commitment to which it is a party. 3.3Capitalization.The authorized capital stock of ANS immediately prior to giving effect to the transactions contemplated hereby consists of 50,000 shares of common stock, of which, as of the date hereof, there were 50,000 shares issued and outstanding.
